OFFICE OF THE ATTORNEY   GENERAL             OF TEXA8
                              AUSTIN




,..~i
  noa.L. L. 8obarta
  cauatAuditor
  Hut.hiitl8 Co ua f
  atirn*tt,To x a B




                 Tour raqueat r
 on   tie     above rtatod     ~uor

                 Tour lrttrr




                                               oat8 to be paid
                                               no1ude oopuils~lom


                                         ro being amended ax-
                                        part of the *one-half
                                       offlcerr’ br the oounty,
                                a8 uwkdrd      prorider   *for ona-
                               8 0t   tit0 0rria0r8    0r th0 00urt.   *



            of tha onelmlf      #oat8 to be peld by tha oounty?"
                Artlola 1068, 0. 0. P. road8 BB tollarn:
                 "'Thr,
                      aeuntp     Shall   not   bo ll~bl.   to   tha
Ron. L. L. Roberto, Page R


     officer  and ritnsm   hating ao8t8 in a mirde-
     manor caoe rlx~rre  defendant pay8 hi8 rlne and
     oosta. The oounty 8hall be liable ?or one-
     h0.u of the f.08 or thr 0rrfcOn Or the Court,
     when the defendant fall8 to pay hi8 fin8 and
     lay8 hl8 fine out in th,aoountr Jail or dlr-
     olmrger the nme br meat8 o? workin atoh rim
     out on the oaunty nods or on a4 oounty pro-
     joot.   And to ~7 8uoh hal? of 008t8, the
     County Qlork &all ls8ue Us warrant on the
     c0mr   T~MBUTO~ in favor 0r 8u0h 0rri00r t0
     bo @d   out o? the Road and Brldgr Fund or
     other fundr not otherwiroappropriated.*
          Chaptor s or Tit10 1L of the Cod8 of CrlmlMl
Prooodum regarding the oolleotloo of mon8y in the name
or for thr u8e of the State by offlorr8 oharged by law
with fuoh oollsotlonr providefir
         "Art. 944. All offloor obar6ed by law
    with oolleotlng aon4 in the naataor for the
    use or the state 8lmll report in Wfithg un-
    der oath to the re8peotlro dirtriot aourtr o?
    their 8ereral oountle8, on tha riret day of
    oath term, the usountr of monad that ham oome
    to thalr hand8 rlnor the last term of their
    re8peotiro court8 aforeaald.
         “Art. 945.  Suoh report shall 8tate:
         1.  The amount oollectsd.
             When and rrom whom oolleoted.
         2   By rlrtue o? what proaess oollected.
         4. The dl8poeltion that has been nade o?
    the money.
         5. I? no money ha8 been collected, the re-
    port shall 80 state.
         “Art.  944. A report, auoh a8 18 required
    by the tvm preoeding artlolo8, 8hall al80 be
    r&ado of all ~~ongysoolleatod for the county,
    which report rhall be undo to eaoh regular  term
    of the oonmi88loner8 court for eaoh oountl.
         "Art. 947. The offloers  oharged by law
    with the oollaotlon of money, within the meaning
    o? the three prooedlng (Lrtlalo8,and who are re-
    qulnd to nrb the reports tlnroin montloned,
Hon. L. L. Roberts, Pago 3


     am:   District end county attoroeya, Clerk8
     of the district and county aourts, sheriffs,
     aon8tabl88, and ju8tlce8 of the peeal).
             *Art. 948. Tha money  repulrad to br
     nportrd  mnbmao all aoaey8 oolleotod for
     the at&t@ Of 0sUlbt? Oth8r t-    t8X.S.


          "Art. 949. Monw oollootod by aa offloer
     upon rooogl~fzanoe8,ball bonds and other obll-
     &atlon#   reoororrd   upon   in t-ha ~111e of the
     Stab,   under rnr provi8ioa of this Cod., and
     allaSims,   forfolturu,  Judgmmts aab jury
            00118otod under any pmvirlon of thlr
     Cod.1 shall forthwithbe peld otor by the offi-
     Oar8 0OllOOt.i~ the #WI. t0 the OoUnty treefiur-
     or of ths propor oounty, after first deducting
     thsrefrom the legal fees and oonnais8iQnefor
     oolleatlng th8 8-O.
            “Art.  9S0. TheUl8trlot or arunty attor-
     ney shell b8 entitled to ten per cent of all
     fine@,   ?orfelture8 or money8 oollected for the
     State or oountf, upon Judgments recovered by
     him; and the clerk of the oourt in whloh raid
     Judgments are rendered shell be entitled to
     flva par cent of the emOUt Of said judgmemt8,
     to be peld out of the mount when collected.
         -Art. 951. The sheriff or other offlcer,
    except n justice of the peacr or his clerk,
    who oollecte znoney ?or the State or Camty,
    except jury feee, under any provlaion of trls
    Code, shall be entitled to rrtaln five per
    cent thereof when ~ollected.~
          The ebovr quoted #tatuto# regarding the payment
of commi88ion8 on aonsy oolleoted by the otficere nesed
theroln under the provis~on8 of the80 etetutes appllefi
only to money aatuelly aollectod.
          Under Artlole 1055, C. C, P., supm, the oounty
S&11 be liable iOr one-half of the fees Of the officers
of the oourt, when the defendant f&i18 to pay his fine and
lays his fine out in th8 oOuntr jail or di#oharge@ the @em@
Hon. L. L. Roberts, Pago 4


by ZlLOanfi
         Of working such fin@ out on the Coimty roads
or on any oounty project.    The ccunty 1s not li.:bleto
t& 0ffio.r and Witnefifi  haring 008ts fn a nisdeiwanor
aesr whrra th. d.?endant p&y8   hi8 fin. and costs. Where
the dafendent leya his fin. out in the oounty Jail or
di.#~harg~#th Mu     by meens Of working euch fi.IkeOut
on the oounty road or on any oounty project,   there is
no aone7 collected and no oomml88lon due tha of?lo.r# of
thr oourt beoauao OO8Ud88iOn8 are ellowod only on nonay
aowall~ oollootad.
          Theroform, you am rarp8atfully advised thet
it is thr opinion of this depertmnt that aommis8ion8 On
ffnes for o??ioor8oennotb. 1nolud.d as part of thr one-
half oosts that are paid by the county under Article 1055,
C. C. P., aupra.
           Trusting   that   the ?Or.gO&   ?ully nn8wers your
inquiry, we remain
                                    YOU8 rely truly,
                                ATTORNEY GENERAL   OF TXXAS


                                 By (S) ArdsU Wllllaum
                                           Ardell ~111iWlS
                                                 Asslstent
A!V:d?c’

A?PRWED JAN 18, 1940
(8) Ckrald Mann
AT'I~l3hTY
        GEKEiThLOF TFXAS
                                                 APPROVED
                                             Opinion Committee
                                                 mm
                                                 Chairman